Case 1:20-cv-00123-JRS-DML Document 55 Filed 06/26/20 Page 1 of 1 PageID #: 692




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 JOHN DOE,                                    )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )    No. 1:20-cv-00123-JRS-DML
                                              )
 INDIANA UNIVERSITY,                          )
 LAUREN ROBEL Provost,                        )
 KATHY ADAMS-REISTER,                         )
 LIBBY SPOTTS,                                )
 ROBERT BILLINGHAM,                           )
 MICHAEL COURTNEY,                            )
 GRANT VOGTMAN,                               )
                                              )
                           Defendants.        )


                                         Order

    On February 26, 2020, Defendants filed a Motion to Dismiss. (ECF No. 40.) On

 March 17, 2020, Plaintiff filed an Amended Complaint. (ECF No. 43.) The Motion to

 Dismiss (ECF No. 40) is denied as moot.

    The Court will consider Defendants' Motion to Dismiss Amended Complaint (ECF

 No. 46) in due course.

    SO ORDERED.

       Date:
                   6/26/2020




 Distribution by EM/ECF to all registered counsel of record
